DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         JEROME MULLINO,
                             Appellant,

                                    v.

 VINCENT D. MAXWELL, INC., a Florida Corporation d/b/a GENESIS
      TRANSPORTATION, and WELDON LEONARD CARTER,
                         Appellees.

                             No. 4D17-0802

                             [March 15, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John T. Luzzo, Judge; L.T. Case No. 12-11453(09).

  Jason A. Herman of Herman & Wells, P.A., Pinellas Park, for appellant.

   Elizabeth K. Russo of Russo Appellate Firm, P.A., Miami, and Rudd &
Diamond, P.A., Hollywood, for appellees.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.